Order modified on the law by providing that the relator be returned td the Court of General Sessions of Few York County for resentence on the ground that the conviction in the State of Few Jersey, which conviction was used to establish that relator was a fourth offender, was not the conviction of a crime which would necessarily be a felony in the State of Few York as contemplated by the provisions of section 1942 of the Penal Law, which section must be strictly construed (People ex rel. Carollo v. Brophy, 294 F. Y. 540, 544), and as so modified affirmed^ without costs of this appeal to either party. All concur, except Dowling, J., not voting, and Love, J., who dissents and votes for affirmance. (The order dismisses a writ of habeas corpus and remands relator to the custody of defendant.) Present — Dowling, Harris, McCum, Larkin and Love, JJ.